Citation Nr: 1326415	
Decision Date: 08/20/13    Archive Date: 08/26/13

DOCKET NO.  10-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for post-operative residuals of right thigh neuroma, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran served on active duty from July 1956 to October 1957.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas, that continued the assigned 20-percent rating.

A January 2009 rating decision denied entitlement to service connection for a right shoulder disorder as due to the service-connected right thigh neuroma, and the Veteran appealed the decision.  After issuance of the Statement of the Case (SOC), however, the Veteran specifically indicated on his Substantive Appeal that he did not wish to perfect the right shoulder claim, and it was not certified to the Board.  See 38 C.F.R. § 20.202 (2012).  Hence that issue is not before the Board and will not be addressed below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Within 90 days after the appeal was certified to the Board, the Veteran requested a Travel Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule a hearing as requested by the Veteran before a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



